Case 3:21-cv-01068-JBA Document 2-9 Filed 08/05/21 Page 1 of 2




                 EXHIBIT H
                Case 3:21-cv-01068-JBA Document 2-9 Filed 08/05/21 Page 2 of 2
                                          Hales Court Housing, LLC
                                  clo Millennium Real Estate Services, LLC
                                                 P.O. Box 973
                                             Rocky Hill, CT 06067
                                            Telephone 860-529-1 1 I 1


                                                         June 10,2021

Jessica Purcell
Jonathan Maisonet   & Maria Maisonet
75 Hales Court
Westport, CT 06880

                                        PRETERMINATION NOTICE

Dear Resident(s):

Please be advised that your Lease with Hales Court Housing, LLC       will terminate on July 10,2021, due to: the
presence of an unauthorized pet (one large dog over 30 pounds in violation of Section 9 of the House Rules
attached to and made at part of your Lease); and the presence of outside structures (two large sheds on your deck)
in violation of Section 23 of the House Rules attached to and made a part of your Lease which states "Fences,
enclosures, or outside structures ofany kind shall not be erected or placed upon the grounds."

In accordance with Statutes and Regulations, you have the right to request a meeting with your Landlord pursuant
to your Lease in order to discuss the termination of your Lease within ten (10) days from the date you receive this
notice. At that meeting you will have the right to reply or explain any circumstances which you think are related
to the termination of your Lease. Any reply or explanation or request for a meeting should be made to Millennium
Real Services, LLC, P.O. Box 973, Rocky Hill, CT 06067, telephone 860-529-11 I l. You also have the right to
defend the termination of your Lease in court. If you are a person with a disability and need to request a
reasonable accommodation in order to participate in the meeting process, please c,ontact Millennium Real Estate
Services at the address or telephone number listed above. Under Section 47a-15 of the Connecticut General
Statutes, you may have 1 5 days in which to remedy the above described breaches if they can be remedied by repair
or the payment of damages. If this is so remedied within the 15-day period, no legal action will commence. You
may not be denied rental assistance or be evicted from your housing on the basis that you are or have been a victim
of domestic violence, dating violence, sexual assault or stalking, if you otherwise qualify for occupancy or
participation. If you beiieve that you or an atliiiated individual have been the victim of domestic violence, dating
violence, sexual assault or stalking, you must provide certification of your claim to Millennium Real Estate
Services, within 14 business days of the date of this Notice. An affiliated individual is a spouse, parent, brother,
sister or child, or a person to whom that individual stands in the place of a parent, for example, the affiliated
individual is in the care, custody or control of that individual; or any individual, tenant or lawful occupant living
in the household of that individual.
                                                           Sincerely,
                                                         Hales Court Housing, LLC




                                                         Lattarulo Law Firm, LLC
                                                         Its Attorneys

        Hales Court Housing, LLC
